     Case 2:13-cr-00147-LDG-GWF Document 264 Filed 03/22/21 Page 1 of 1



1

2

3                               UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     UNITED STATES OF AMERICA,                        Case No. 2:13-cr-00147-LDG-GWF-3

7                                        Plaintiff,                  ORDER
             v.
8
      QUY NGUYEN,
9
                                      Defendant.
10

11

12          Before the Court1 is Defendant Quy Nguyen’s renewed motion for early termination

13    of supervised release (the “Motion”).2 (ECF No. 262.) The government filed a response,

14    indicating concurrence with the United States Probation Officer to not oppose the Motion.

15    (ECF No. 263.) The Court agrees with Nguyen that termination of release is warranted

16    because he has demonstrated that he is able to lawfully self-manage beyond the period

17    of supervision, including maintaining steady employment and starting a family, and has

18    generally followed his supervised release conditions. The Court thus finds that justice is

19    served by granting Nguyen early termination of supervised release.

20          It is therefore ordered that Defendant’s renewed motion for early termination of

21    supervised release (ECF No. 262) is granted. Defendant’s initial motion for early

22    termination of supervised release (ECF No. 259) is denied as moot.

23          DATED THIS 22nd Day of March 2021.

24

25                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
26
            1This   Motion came to me in my capacity as Chief Judge.
27
            2The Court denies the initial motion for early termination of supervised release
28
      (ECF No. 259) as moot.
